BOWEN, Presiding Judge.
Ronald Gerbige was convicted of receiving stolen property in the first degree, sentenced to five years’ imprisonment, and ordered to make restitution in the amount of $2,050.14.
*385The appellant is not indigent and is represented by retained counsel. On this appeal from his conviction no brief has been filed on his behalf. Therefore, this appeal is dismissed. Rule 2(a)(2), A.R.A.P. See Boutwell v. City of Bay Minette, 522 So.2d 325 (Ala.Cr.App.1988).
APPEAL DISMISSED.
All Judges concur.